UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1725


ANDRES LEROY GLENN,

                       Plaintiff – Appellant,

          v.

LIZE STOWE; ELIBETH EZACK; SUE GALE; MICHELL MOORE,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:14-cv-01580-CMC)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andres Leroy Glenn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andres      Leroy     Glenn       seeks        to    appeal       the     district

court’s order adopting the magistrate judge’s recommendation and

dismissing his civil action without prejudice.                                 This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),       and   certain     interlocutory            and       collateral        orders,   28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                The order Glenn

seeks    to    appeal      is   neither      a       final    order     nor     an     appealable

interlocutory or collateral order, as Glenn may be able to save

the   action        by    amending    his    complaint             to   cure     the    pleading

deficiencies identified by the district court.                                See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).            Accordingly, we dismiss the appeal for lack of

jurisdiction.            We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this      court    and     argument         would    not      aid    the     decisional

process.



                                                                                        DISMISSED




                                                 2